DISCIPLINARY PROCEEDINGS

JiPER CURIAM *.
The bar alleged in count one that respondent failed, in a guardian/conservator action, to communicate with and advise his client, appear at court hearings, cooperate with other counsel, comply with court orders, inform the court, client, and counsel of his suspension, and withdraw from representation. The second count claimed that he failed to cooperate with the bar in its investigation. Count three asserted that he had been sanctioned for ethical violations on numerous previous occasions.
Respondent, an attorney licensed to practice law in Arizona and Louisiana, was disciplined on three counts by the Arizona Supreme Court.1 The Arizona Supreme Court suspended respondent from the practice of law for a period of nine months effective January 30, 1996. The Arizona Supreme Court issued the following order:
For the foregoing reasons, we suspend respondent from the practice of law for nine months, effective this date. He shall be required to take and pass the Multi-State Professional Responsibility Examination and attend the state bar’s professionalism course prior to reinstatement. The current probationary period relating to his prior violations will resume following suspension. Finally, he is ordered to pay all costs and expenses incurred by the bar in this matter.
*736On the showing made by disciplinary counsel regarding the disciplinary proceedings in the state of Arizona, and considering that respondent was given thirty days to respond to disciplinary counsel’s filing, but did not do so, and in light of the provisions of La.Sup. Ct.Rule XIX, § 21 regarding reciprocal discipline, it is the decision of the court that the same discipline imposed in Arizona be imposed in Louisiana. According, it is ordered that |2Leonard Eugene Brown is suspended from the practice of law in Louisiana under the same terms as his suspension from the practice of law in Arizona.

 BLEICH, J., — not on panel.


. The charges against respondent were stated in the Arizona Supreme Court opinion as follows: